Citation Nr: 1825972	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for joint and muscle pain, previously claimed as chronic fatigue syndrome, now claimed as fibromyalgia and chronic pain disorder, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, or as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1991.  He served in the Southwest Asia theatre of operations from December 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In September 2016, the Board reopened the issue on appeal, finding that evidence received subsequent to a February 2005 rating decision was new and material.  The Board then remanded the issue of service connection for further development.  The Board finds that additional development is needed prior to final adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to final adjudication.  The Veteran was afforded a VA examination in April 2010.  The examiner opined that it was impossible to comfortably state if any of his symptoms are due to an "undiagnosed illness" or a "diagnosed medically unexplained chronic multisymptom illness."  In a more recent VA examination from January 2017, the examiner noted that the Veteran has been diagnosed with generalized arthralgia and chronic pain syndrome.  However, it is unclear to the Board whether such diagnoses constitute an undiagnosed illness or medically unexplained chronic multisymptom illness as contemplated under 38 C.F.R. § 3.317.  Therefore, the Board will remand for clarification.

In the September 2016 remand, the Board requested an opinion on whether it is at least as likely as not that the Veteran suffers from a chronic pain disorder that is caused by or aggravated by his service-connected PTSD.  The examiner did not provide the requested opinion addressing aggravation.  In the September 2016 remand, the Board also directed the examiner to address several publications submitted by the Veteran relating to a potential nexus between chronic pain and PTSD.  The examiner summarily dismissed two of the publications, writing that the articles "PTSD: National Center for PTSD, Chronic Pain and PTSD: A Guide for Patients" and "PTSD and Chronic Pain" have no validity, that they are guides for patients, the author(s) of the papers are not cited, and they do not contain any references from peer review medical journals.  At the outset, the Board notes that at least one of these articles lists an author, Jennifer Wolkin, PhD, identified as a licensed clinical health and neuropsychologist, writer, speaker, and professor.  In addition, it is unclear to the Board why being a guide for patients would render these publications invalid.  The Board will remand for further clarification.  Upon remand the Board requests that the examiner address the content of these publications and, if the content cannot, or should not, be addressed, the Board asks that the examiner explain the reasons for this in detail.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, the AOJ should obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the issue on appeal.  All efforts to obtain such records should be clearly noted in the claim file.

2.  Upon completion of the above, schedule the Veteran for a VA examination with a new VA examiner to address the etiology of his claimed Persian Gulf disability.  

The examiner is asked to examine and evaluate the Veteran for any chronic disability pattern.  

The examiner is then asked to provide a medical statement explaining whether the Veteran's disability pattern is (a) an undiagnosed illness; (b) a diagnosable, but medically unexplained chronic multisymptom illness of unknown etiology, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders; (c) a diagnosable chronic multisymptom illness with a partially explained etiology; or (d) a disease with a clear and specific etiology and diagnosis.  The Board specifically requests that the examiner address the Veteran's diagnoses of generalized arthralgia and chronic pain syndrome in regard to factors (a) through (d).

Then the examiner should provide a medical opinion with supporting rational as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not that the disability pattern or diagnosed disease is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected PTSD.  In addressing a potential connection to PTSD, the examiner is asked to address, in detail, ("PTSD: National Center for PTSD, Chronic Pain and PTSD:  A Guide for Patients"; "PTSD and Chronic Pain"; and "VA/DoD Clinical Practice Guideline for the Management of Post-Traumatic Stress") submitted by the Veteran's representative suggesting that the Veteran has a chronic pain disorder secondary to his PTSD.  The Board requests that the examiner address the content of these publications and, if the content cannot, or should not, be addressed, the Board asks that the examiner explain the reasons for this in detail.

The examiner should be provided a copy of the claim file, including this remand, and review of the claim file should be noted in any subsequent report.

The examiner is asked to consider the lay statements provided by the Veteran and others in the record.

NB:  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

A full rationale for any opinion(s) rendered must be provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

